Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending in the application.

Drawings
The drawings are objected to because the text of replacement figure 1B filed on January 25, 2022 are blurry and are not legible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,271,825 (“Patent ‘825”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of the application are anticipated by claims of Patent ‘825.
Instant Application
Patent ‘825
1. A computerized-method for providing an indication as to an availability of an agent via a communication-channel type that is used during an interaction with a customer, via a web app, the computerized-method comprising: in a computerized system comprising a communication manager module to collect data of an interaction of an agent during an interaction with a customer, via a communication- channel-type, by a web app that is running on a communication device, operating a communication-channel-type availability module, said communication-channel-type availability module comprising: 
1. A computerized-method for providing an indication as to an availability of an agent via a communication-channel type that is used during an interaction with a customer, via a web app, the computerized-method comprising: 

in a computerized system comprising a communication manager module to collect data of an interaction of an agent during an interaction with a customer, via a communication-channel-type, by a web app that is running on a communication device, operating a communication-channel-type availability module, said communication-channel-type availability module comprising: 
receiving the collected data from the communication manager module; operating one or more analyses on the collected data to yield a corresponding score for each analysis of the one or more analyses; 
receiving the collected data from the communication manager module; operating one or more analyses on the collected data to yield a corresponding score for each analysis of the one or more analyses;
calculating an availability-score of the communication-channel-type during the interaction based on the score of each analysis of the one or more analyses, storing the calculated availability-score, in a data storage, as an availability- score of the agent; 
calculating an availability-score of the communication-channel-type during the interaction based on the score of each analysis of the one or more analyses, storing the calculated availability-score, in a data storage, as an availability-score of the agent; 
displaying the availability-score as an indication to an availability of an agent via the communication-channel-type, on a display unit, associated with the computerized system; 
displaying the availability-score as an indication to an availability of an agent via the communication-channel-type, on a display unit, associated with the computerized system;
associating the availability-score to a channel category based on the availability score; and 
associating the availability-score when the availability-score is above a first preconfigured threshold, to a voice-channel category; associating the availability-score when the availability-score is below the first preconfigured threshold and above a second preconfigured threshold, to a real-time digital-channel category; and associating the availability-score when the availability-score is below the second preconfigured threshold to a non-real-time digital channel category; and
sending a visual cue to the agent during the interaction when the communication-channel-type is different than the associated category of the availability-score to be displayed on a display unit associated to the communication device during the interaction, 
wherein the communication-channel-type is selected from at least one of: voice channel, digital channel in real-time and digital channel in non real-time.
sending a visual cue to the agent during the interaction when the communication-channel-type is different than the associated category of the availability-score to be displayed on a display unit associated to the communication device during the interaction, 
wherein the communication-channel-type is selected from at least one of: voice channel, digital channel in real-time and digital channel in non real-time.


	Claims 2-15 are unpatentable over claims 1-14 of Patent ‘825.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “during an interaction with a customer” and “collect data of an interaction of an agent during an interaction with a customer.” (emphasis noted) As such, it is not clear which interaction “the interaction” is referring to “the communication-channel type during the interaction based on the score” in the step of “calculating an availability-score” and “during the interaction” in the step of “sending a visual cue.”  Claim 8 recites “the interaction” and is rejected for the same reason as claim 1.
Regarding claim 1, the claim recites “via a communication channel type” more than once.  As such, it is not clear which communication channel type “the communication channel type” is referring to in “the communication-channel type” in the steps of “calculating,” displaying,” “sending,” and “wherein the communication-channel type is selected.”    Claims 6-7, 9-12 recite “the communication channel type” and is rejected for the same reason as claim 1.
Regarding claim 1, the claim recites “availability of an agent via a communication-channel type that is used during an interaction with a customer,” “an interaction of an agent during an interaction with a customer,” and “displaying the availability-score as an indication to availability of an agent.”   As such, it is not clear which agent “the agent” is referring to in the step of “storing the calculated availability score” and in the step of “sending a visual cue.”  
Claims 6-7 recite “the agent” and is rejected for the same reason as claim 1.
Regarding claim 1, the claim recites in part, “said communication-channel type availability module comprising:” followed by the steps of “receiving,” “operating,” “calculating,” “storing, “displaying,” etc… (emphasis noted) It is not clear how a module comprises steps.  It is not clear what features Applicant is attempting to claim with the communication-channel type availability module.
Regarding claim 5, there is insufficient antecedent basis for “the network quality analysis.”
Regarding claim 9, there is insufficient antecedent basis for “the ambient noise analysis” and “the agent movement analysis.” 
Regarding claim 13, there is insufficient antecedent basis for “the sentiment analysis.”
Regarding claim 15, the claim recites “during an interaction with a customer” and “collect data of an interaction of an agent during an interaction with a customer.”  As such, it is not clear which interaction “the interaction” is referring to in the step of “calculate an availability-score” and in the step of “sending a visual cue.”  
Regarding claim 15, the claim recites “via a communication-channel type” more than once.  As such, it is not clear which communication channel type “the communication channel type” is referring to in “the communication-channel type” in the steps of “calculate,” display,” “send,” and “wherein the communication-channel type is selected.”  
Regarding claim 15, the claim recites “availability of an agent via a communication-channel type that is used during an interaction with a customer,” “an interaction of an agent during an interaction with a customer,” and “display the availability-score as an indication to availability of an agent.”   As such, it is not clear which agent “the agent” is referring to in the step of “store the calculated availability score” and in the step of “sending a visual cue.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. US Patent Publication No. 2022/0210625 (“Sharifi”) in view of Bergher et al. US Patent Publication No. 2022/0166885 (“Bergher”), Uretzky et al. US Patent Publication No. 2016/0253628 (“Uretzky”), and Schumacher et al. US Patent Publication No. 2022/0231983 (“Schumacher”).

Regarding claim 1, Sharifi teaches a computerized-method for providing an indication as to an availability of a user via a communication-channel type that is used during an interaction with a customer, via a web app, the computerized-method comprising: 
in a computerized system comprising a communication manager module to collect data of an interaction of a user during an interaction with a customer, via a communication- channel-type, by a web app that is running on a communication device, operating a communication-channel-type availability module, said communication-channel-type availability module comprising (para. [0027] contextual features.  para. [0030] scores… generated either locally at the first computing device, remotely at the server computing device 108): 
receiving the collected data from the communication manager module (para. [0027] appropriateness score for the first and second communication modes based on contextual features.  contextual features.  text length, frequency or time between communications, ambient noise); 
operating one or more analyses on the collected data to yield a corresponding score for each analysis of the one or more analyses (para. [0003] appropriateness score for the first and second communication modes based on a contextual feature.  para. [0018] determining an appropriateness score for each of a current communication mode and at least one other available communication mode); 
calculating an availability-score of the communication-channel-type during the interaction based on the score of each analysis of the one or more analyses (para. [0031] appropriateness scores… aggregated over a period or a number of samples (scores)), 
storing the calculated availability-score, in a data storage, as an availability-score of the user (para. [0031] appropriateness scores… aggregated over a period or a number of samples (scores)); 
associating the availability-score to a channel category (para. [0031] determine whether any communication modes have an appropriate score… greater than a sum of the appropriateness score and a threshold.  current communication can be continued to be utilized.  para. [0032] threshold maybe zero); and 
sending a visual cue to the user during the interaction when the communication-channel-type is different than the associated category of the availability-score to be displayed on a display unit associated to the communication device during the interaction (para. [0031] suggestion can be provided to switch to this other communication mode at 320), 
wherein the communication-channel-type is selected from at least one of: voice channel, digital channel in real-time and digital channel in non real-time (para. [0006] text messaging, email, real-time.  para. [0026] para. [0026] instant text messaging or chatting, email, real-time audio-only or voice call, and real-time audio/video or video chat).
Sharifi does not teach that the user is an agent.
Sharifi does not teach displaying the availability-score as an indication to an availability of an agent via the communication-channel-type, on a display unit, associated with the computerized system. 
Sharifi describes determining whether to continue using a current communication-channel type or switching to a different communication-channel type based on the availability score.  However, Sharifi does not expressly teach associating the availability-score to a channel category based on the availability score.
Bergher discloses establishing a communication channel between a customer and an agent, and providing the capability to switch the communication channel (para. [0035] customers… and routing the incoming contacts to agents.  para. [0030] contact center can switch from one communication channel to a different communication channel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharifi with Bergher’s disclosure of establishing a communication channel between a customer and agent such that the communication between users in Sharifi may include communication between a customer and agent.  One of ordinary skill in the art would have been motivated to do so for benefits of utilizing Sharifi’s invention of switching communication channels for different types of users and in different environments.
Uretzky teaches displaying an availability-score as an indication to an availability of a user via a communication-channel-type, on a display unit, associated with a computerized system (para. [0036] calculates a score that indicates a likelihood of the contact to respond through each of communication channels 215A, 215B and 215C.  para. [0045] only the chat channel 2158 can be displayed… or both the chat channel 215B and voice channel 215C can be displayed on Hanna's device, with or without an indication of the relative scores).   Uretzky is similarly directed to determining a communication channel based on a score that indicates availability of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharifi with Uretzky’s disclosure of displaying an availability score on a display unit such that the availability score of Sharifi is displayed.  One of ordinary skill in the art would have been motivated to do so because Sharifi describes presenting a display for a user to switch communication channels and enabling the user to switch to a different communication channel.  It would have beneficial to have provided additional information to the user to assist the user in determining whether to switch to a different communication channel.
Schumacher discloses associating an availability-score to a channel category based on an availability score and selecting channel category based on the availability score (para. [0037] selects a mode of transmission… based on the level of user engagement.  para. [0049] determine that the level of user engagement has fallen below a specified threshold.  delivery subsequent messages or a threshold number of subsequent messages using a channel that is associated with a higher priority than a channel that is currently used or a default channel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharifi with Schumacher’s disclosure of associating an availability-score to a channel category based on the availability score such that the suggestions of communication channels in Sharifi is further based on associating the score to a channel category.  One of ordinary skill in the art would have been motivated to do so for benefits such as managing resources used by communication channels and improving the quality of service (para. [0037] higher cost and consumes a greater number of resources.  para. [0049] higher likelihood of delivery or a higher quality of service).

Regarding claim 15, Sharifi teaches a computerized-system for providing an indication as to an availability of an agent via a communication-channel type that is used during an interaction with a customer, via a web app, the computerized-system comprising: 
a processor; a data storage; a memory to store the data storage; a display unit; 
a communication manager module to collect data of an interaction of user during an interaction with a customer, via a communication-channel-type, by a web app that is running on a communication device; and a server for operating a communication-channel-type availability module, said communication-channel-type availability module is configured to (para. [0030] scores… generated either locally at the first computing device, remotely at the server computing device 108): 
receive the collected data from the communication manager module (para. [0027] appropriateness score for the first and second communication modes based on contextual features.  contextual features.  text length, frequency or time between communications, ambient noise); 
operate one or more analyses on the collected data to yield a corresponding score for each analysis of the one or more analyses (para. [0003] appropriateness score for the first and second communication modes based on a contextual feature.  para. [0018] determining an appropriateness score for each of a current communication mode and at least one other available communication mode); 
calculate an availability-score of the communication-channel-type during the interaction based on the score of each analysis of the one or more analyses (para. [0031] appropriateness scores… aggregated over a period or a number of samples (scores)); 
store the calculated availability-score as an availability-score of the user, after the interaction ends (para. [0031] appropriateness scores… aggregated over a period or a number of samples (scores)); 
associating the availability-score to a channel category (para. [0031] determine whether any communication modes have an appropriate score… greater than a sum of the appropriateness score and a threshold.  current communication can be continued to be utilized.  para. [0032] threshold maybe zero); and 
sending a visual cue to the agent during the interaction when the communication-channel-type is different than the associated category of the availability-score to be displayed on a display unit associated to the communication device during the interaction (para. [0031] suggestion can be provided to switch to this other communication mode at 320), 
wherein the communication-channel-type is selected from at least one of: voice channel, digital channel in real-time and digital channel in non real-time (para. [0006] text messaging, email, real-time).
Sharifi does not teach that the user is an agent.
Sharifi does not teach display the availability-score as an indication to an availability of an agent via the communication-channel type, on a display unit, associated with the computerized system.
Sharifi describes determining whether to continue using a current communication-channel type or switching to a different communication-channel type based on the availability score.  However, Sharifi does not expressly teach associating the availability-score to a channel category based on the availability score.
Bergher discloses establishing a communication channel between a customer and an agent, and providing the capability to switch the communication channel (para. [0035] customers… and routing the incoming contacts to agents.  para. [0030] contact center can switch from one communication channel to a different communication channel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharifi with Bergher’s disclosure of establishing a communication channel between a customer and agent such that the communication between users in Sharifi may include communication between a customer and agent.  One of ordinary skill in the art would have been motivated to do so for benefits of utilizing Sharifi’s invention of switching communication channels for different types of users and in different environments.
Uretzky teaches displaying an availability-score as an indication to an availability of a user via the communication-channel-type, on a display unit, associated with the computerized system (para. [0036] calculates a score that indicates a likelihood of the contact to respond through each of communication channels 215A, 215B and 215C.  para. [0045] only the chat channel 2158 can be displayed… or both the chat channel 215B and voice channel 215C can be displayed on Hanna's device, with or without an indication of the relative scores).   Uretzky is similarly directed to determining a communication channel based on a score that indicates availability of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharifi with Uretzky’s disclosure of displaying an availability score on a display unit such that the availability score of Sharifi is displayed.  One of ordinary skill in the art would have been motivated to do so because Sharifi describes presenting a display for a user to switch communication channels and enabling the user to switch to a different communication channel.  It would have beneficial to have provided additional information to the user to assist the user in determining whether to switch to a different communication channel.
Schumacher discloses associating an availability-score to a channel category based on an availability score and selecting channel category based on the availability score (para. [0037] selects a mode of transmission… based on the level of user engagement.  para. [0049] determine that the level of user engagement has fallen below a specified threshold.  delivery subsequent messages or a threshold number of subsequent messages using a channel that is associated with a higher priority than a channel that is currently used or a default channel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharifi with Schumacher’s disclosure of associating an availability-score to a channel category based on the availability score such that the suggestions of communication channels in Sharifi is further based on associating the score to a channel category.  One of ordinary skill in the art would have been motivated to do so for benefits such as managing resources used by communication channels and improving the quality of service (para. [0037] higher cost and consumes a greater number of resources.  para. [0049] higher likelihood of delivery or a higher quality of service).

Regarding claim 2, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 1, wherein the data collected from the communication manager module is received from at least one sensor that is running on the communication device (Sharifi:  para. [0027] contextual feature.  ambient noise (e.g., captured by the microphone 216)).

Regarding claim 3, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 2, wherein the at least one sensor is selected from at least one of: microphone, geolocation sensor, motion sensor and network sensor (Sharifi:  para. [0027] contextual feature.  ambient noise (e.g., captured by the microphone 216)).

Regarding claim 4, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 1, wherein the one or more analyses operated on the collected data are selected from at least one of: sentiment analysis; network quality analysis; ambient noise analysis; and agent movement analysis (Sharifi:  para. [0026] signal strength. para. [0027] network strength, ambient noise, sentiment of the conversation).

Regarding claim 5, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 1, wherein the network quality analysis includes: voice network strength and stability of internet connection strength (Sharifi:  para. [0026] signal strength. para. [0027] network strength.  para. [0028] low network strength… favor text messaging or email over real-time audio-only and audio/video communication session).

Regarding claim 6, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 1, wherein the displayed visual cue includes a recommendation to the agent to switch the communication-channel-type to the communication-channel-type of the category of the availability-score (Sharifi:  fig. 4B, 5B. para. [0031] suggestion can be provided to switch to this other communication mode at 320).

Regarding claim 7, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 1, wherein the availability-score of the communication-channel-type of the agent is retrieved from the data storage by an interactions routing engine, every preconfigured interval of time to be considered when distributing an incoming interaction to the agent (Sharifi: para. [0031] determine whether any communication modes have an appropriate score… greater than a sum of the appropriateness score and a threshold.  current communication can be continued to be utilized. appropriateness scores may also be calculated at regular time intervals.  ).

Regarding claim 8, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 1, wherein the availability-score is continuously tracked during the interaction, every preconfigured interval of time (Sharifi: para. [0031] appropriateness scores may also be calculated at regular time intervals).

Regarding claim 10, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 5, wherein when the communication-channel-type is digital, and the internet connection strength stability is above a preconfigured threshold, the communication-channel-type availability module is further associating the availability-score to a real-time digital-channel category (Sharifi:  para. [0026] signal strength. para. [0027] network strength.  para. [0028] low network strength… favor text messaging or email over real-time audio-only and audio/video communication session).

Regarding claim 14, Sharifi in view of Bergher, Uretzky, and Schumacher teach the computerized-method of claim 1, wherein the channel category is selected from at least one of: voice channel, digital channel in real-time and digital channel in non real- time (para. [0026] instant text messaging or chatting, email, real-time audio-only or voice call, and real-time audio/video or video chat).

Allowable Subject Matter
Claims 9, 11-13 would be allowable if the double patenting rejection is overcome such as by the filing of a terminal disclaimer and rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Frankel et al. US Patent Publication No. 2017/0169098 (para. [0048]) calculated score being within a particular score range, score range… associated with telephony, messaging).  

Thalange et al. US Patent Publication No. 2021/0044699 (para. [0034] via one or more different communication channel types, the interactivity scores for each are summed to yield a real-time score

Gorny US Patent Publication No. 2017/0270099 (para. [0030] generates a sentiment score of the interaction between the user associated with customer 120 and the representative of the service center 140.  para. [0042] graphical user interface module 224 displays a representation of a sentiment score to the representative of one or more service centers 140)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445